DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner notes no power of attorney appears of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite a step of “implementing said selected one or more parameters”  It is unclear what is encompassed or intended by “implementing” (i.e. what action is taken)
Claims 2 and 12 recite “known heating rate”  “known temperature” and “known amount of time”  These parameters not having any range or guidance are indefinite.  Ranges may be moved from the dependent claims or added to the extent support exists for same to correct the claim language.  
Claims 7 and 17 recite the “temperature is varied”  clarification is requested for the record as to whether applicant intends to claim a range or claim a temperature within the recited range which is not constant.  
Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach each and every step of claim 20 with the chemical compositional components recited therein and does not render same obvious.   The closest prior art as cited in the IDS “Identification of the Molecular Species Responsible for the Initiation of Amorphous Dithiazine Formation in Laboratory Studies…” does not recite or render obvious the claimed method with the claimed dithiazine/hydrogen sulfide scavenger and measuring polymerization as instantly claimed.  Legaspi Felipe et al (US 2018/03345212) teaching hydrogen sulfide scavengers but does not teach or render obvious the claimed method wherein a sample with a buffer is mixed, an array of samples is prepared, parameters to minimize polymer formation are identified, degrees of polymerization are measured with UV VIS for a blank and a reaction sample and compared, etc. of the instant claims.  Ormecki Beckers (US 2015/0068981) teaches measuring absorption probertites of samples, adjusting treatment agent amounts and measures polymer content; however the reference does not teach mixing dithiazine in a buffer to form a blank sample or sulfide mitigation or for quantifying polymer formation.  The prior art does not teach or fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892  for various hydrogen sulfide scavengers (US 2009/0227729)  Prior art recited in the IDS may not appear on the PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771